Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-3, 5, and 31 in the reply filed on 28 Jan 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Caraffi (US 2016/0270655) in view of Raffle (US 2017/0031435).
For claim 1, Caraffi discloses an apparatus comprising: 
	a viewing lens ([0072] spectacles 12); 
	a plurality of light sources configured to output light used in tracking a gaze of the user while the user is viewing the visible light image through the viewing lens ([0075] For this purpose, the eye tracking device 30 comprises an imaging device 32 and a plurality of light sources 34); 
	an image capture unit ([0076] the imaging device 32, e.g. a camera, can be capable of capturing infrared light, especially only infrared light.); and 
	a controller configured to: generate the corneal reflection using a first one of the plurality of light sources ([0073] The system contains a control unit, which determines which of the reflections are beneficial, neutral or disruptive); and 
	switch to a second one of the plurality of light sources to generate if the corneal reflection the corneal reflection generated by the first one of the plurality of light sources intersects a fixed reflection 
	While Caraffi does not, Raffle teaches a display device configured to output a visible light image for viewing by a user through the viewing lens ([0052] lens elements 110, 112 themselves may include: a transparent or semi-transparent matrix display, such as an electroluminescent display or a liquid crystal display); 
	a reflective structure configured to reflect the visible light image output by the display device through the viewing lens ([0051] The lens elements 110, 112 may act as a combiner in a light projection system and may include a coating that reflects the light projected onto them from the projectors 128, 132), and 
	pass a corneal reflection from the user to the image capture unit ([0112] light sources are switched on at any given time while the video of the eye is being recorded). 
	It would be obvious to combine the Raffle display device teachings with the teachings of Caraffi for the predictable benefit of improved glint detection and eye tracking.
	For claim 2, While Caraffi does not, Raffle teaches wherein the viewing lens comprises: an outer surface ([0029] In particular, a coating having certain reflective or absorptive properties with respect to IR wavelengths may be applied to a surface of a lens in the shape of a machine-readable code); and an anti-reflective coating for the light from the plurality of light sources, the anti- reflective coating being on the outer surface of the viewing lens ([0053] Such coating or coatings may be IR reflective, IR transmissive). It would be obvious to combine the Raffle display device teachings with the teachings of Caraffi for the predictable benefit of improved glint detection and eye tracking.
	For claim 3, Caraffi discloses wherein the plurality of light sources comprises a plurality of non-visible light sources ([0027] The desired infrared (IR) wavelength range may refer to the wavelength range of IR light that can be detected by a suitable IR sensor).
	For claim 5, While Caraffi does not, Raffle teaches wherein the image capture unit comprises a lens assembly; and wherein the first one of the plurality of light sources is displaced in a first direction 
	For claim 31, Caraffi discloses wherein at least one light source included in the plurality of light sources is provided on a user side of the viewing lens ([0075] For this purpose, the eye tracking device 30 comprises an imaging device 32 and a plurality of light sources 34).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIM; Jae Han	US 20160225153 A1	APPARATUS AND METHOD FOR TRACKING EYE-GAZE
Mayer, Yaron  et al.	US 20050053274 A1	System and method for 3D photography and/or analysis of 3D images and/or display of 3D images
Furness, Thomas Adrian III et al.	US 20030095081 A1	Display with variably transmissive element
POPOVICH; Milan Momcilo et al.	US 20180232048 A1	HOLOGRAPHIC WAVEGUIDE OPTICAL TRACKER
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485